                                                                                                                       (1 of 17)
              Case: 20-1148, Document: 2-1, Filed: 06/19/2020                            Page 1 of 2




                           U.S. Bankruptcy Appellate Panel
                                  of the Ninth Circuit
                              125 South Grand Avenue, Pasadena, California 91105
                                                (626) 229-7220


RE: PETER SZANTO

 Appellant: Peter Szanto
 BAP No.: OR-20-1148
 Bk. No.: 16-33185-PCM7                                      Adv. No.(s):

                                                OPENING LETTER

Notice of Appeal in this case has been received by the Bankruptcy Appellate Panel (BAP) and assigned the
case number above.

Electronic filing using the BAP's Case Management/Electronic Case Filing (CM/ECF) docketing system is
mandatory for all attorneys. Please review the Administrative Order Regarding Electronic Filing in BAP
Cases available on the BAP website www.bap9.uscourts.gov for further information.

For non-attorneys, all papers filed with the BAP should be in the form of an original and three copies.

The BAP docket and other court information is available through the National PACER system.
http://www.bap9.uscourts.gov

Enclosed are the 9th Cir. BAP Rules governing practice before the BAP. Appeals are also governed by Parts
VIII and IX of the Federal Rules of Bankruptcy Procedure (F.R.B.P.), and some parts of the Federal Rules of
Appellate Procedure (F.R.A.P.) See 9th Cir. BAP Rule 8026-1.

Pursuant to 9th Cir. Rule 8003-1, please immediately send the BAP Clerk a copy of the signed and entered
order or judgment being appealed if it was not attached to your notice of appeal.

After a Notice of Appeal has been filed, the parties' next step in prosecuting this appeal is compliance with
F.R.B.P 8009, which require Appellant to file within 14 days in the bankruptcy court a designation of the
record, statement of issues on appeal, and a notice regarding the ordering of transcripts. Under these rules
Appellee may also file a supplemental designation of the record and order transcripts. The party ordering the
transcripts must make satisfactory arrangements for payment of their costs.

Even if transcripts are not ordered, Appellant is required to file with the bankruptcy court a notice stating that
none are required. See also 9th Cir. BAP R. 8009-1.

The parties should note that the designation of the record under F.R.B.P. 8009 is a necessary procedural step
in prosecuting an appeal and the parties may not later include in their excerpts of the record documents which
have not been designated.

The record and bankruptcy file remain with the Clerk of the bankruptcy court and the Panel reviews only those
items which are reproduced and included in the excerpts of the record filed at the time of the briefs. While the
Panel may call up the formal record, in practice this rarely occurs.

Further, it is the parties' responsibility to monitor the appeal to ensure that transcripts are timely filed and the
record is completed in a timely manner. Under F.R.B.P. 8010(a)(2)(C), the court reporter is required to file
transcripts within 30 days of receipt of the parties' request, unless an extension has been granted.




                          Case 16-33185-pcm7              Doc 997        Filed 06/22/20
                                                                                                                   (2 of 17)
             Case: 20-1148, Document: 2-1, Filed: 06/19/2020                         Page 2 of 2



After the record is complete, the Clerk of the bankruptcy court will send a Certificate of Record, sometimes
referred to as a Certificate of Readiness or Certificate of Transcripts, to the BAP Clerk.

Appeals are set for hearing in the bankruptcy district from which the appeal arose whenever feasible. To
expedite the appeal or if the parties feel argument is unnecessary, they may file a stipulation or motion to
submit their appeal on the briefs and record, thereby waiving oral argument. The Panel will also consider
stipulations requesting an alternative hearing location or hearing by telephone conference. Such motions
should be filed at the earliest possible scheduled date, generally with the opening brief, as once a case has
been scheduled for argument, continuance and request of change time and place are rarely granted.

                                          CERTIFICATE OF MAILING


The undersigned, deputy clerk of the U.S. Bankruptcy Appellate Panel of the Ninth Circuit, hereby certifies
that a copy of the document on which this certificate appears was transmitted this date to all parties of record
to this appeal.

                                                          By: Patti Ippolito, Deputy Clerk
                                                          Date: June 19, 2020




                         Case 16-33185-pcm7             Doc 997       Filed 06/22/20
                                                                                             (3 of 17)
          Case: 20-1148, Document: 2-2, Filed: 06/19/2020         Page 1 of 14




                                     RULES

                                     OF THE

                            UNITED STATES

         BANKRUPTCY APPELLATE PANEL

                     OF THE NINTH CIRCUIT




                                      PREAMBLE

      These rules of the United States Bankruptcy Appellate Panel of the Ninth Circuit are
promulgated under the authority of Federal Rule of Bankruptcy Procedure 8026.


                                         Adopted: February 24, 2000
                                         As Revised: June 15, 2015




                   Case 16-33185-pcm7       Doc 997    Filed 06/22/20
                                                                                                   (4 of 17)
       Case: 20-1148, Document: 2-2, Filed: 06/19/2020                   Page 2 of 14




                              Table of Contents



Rule            Subject                                                                     Page


8003-1          Notice of Appeal.. . . . . . . . . . . . . . . . . . . . . . . . . .         1
8005-1          Transfer of Appeal to District Court. . . . . . . . . . . .                  1
8009-1          Transcripts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     1
8010-1          Appellate Record. . . . . . . . . . . . . . . . . . . . . . . . . .          2
8011(a)-1       Communications. . . . . . . . . . . . . . . . . . . . . . . . . .            2
8011(a)-2       Fax Filing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    2
8013(d)-1       Emergency Motions. . . . . . . . . . . . . . . . . . . . . . . .             2
8013(e)-1       Delegation of Authority to Act on Motions. . . . . . .                       3
8015(a)-1       Brief Certification Requirements. . . . . . . . . . . . . .                  3
8018(a)-1       Briefs - Extensions of Time. . . . . . . . . . . . . . . . . .               5
8018(a)-2       Dismissal for Failure to Prosecute. . . . . . . . . . . . .                  5
8018(b)-1       Appendix (Excerpts of the Record).. . . . . . . . . . .                      5
8019-1          Oral Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . .         6
8019-2          En Banc Hearing and Determination of Appeals..                               7
8024-1          Disposition of Appeal.. . . . . . . . . . . . . . . . . . . . . .            8
8026-1          Silence of Local Rules. . . . . . . . . . . . . . . . . . . . . .           10
8026-2          Citation to Rules.. . . . . . . . . . . . . . . . . . . . . . . . . .       10
9001-1          Definitions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    10
9010-1          Attorneys--Duties, Withdrawal, Substitution. . . . .                        11
9010-2          Pro Se Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . .       11




               Case 16-33185-pcm7            Doc 997       Filed 06/22/20
                                                                                                    (5 of 17)
           Case: 20-1148, Document: 2-2, Filed: 06/19/2020                 Page 3 of 14




                                          8003-1
                                     NOTICE OF APPEAL

        ORDER BEING APPEALED. The appellant shall attach to the notice of appeal filed
in bankruptcy court a copy of the entered judgment, order or decree from which the appeal
was taken. The clerk of the bankruptcy court shall forward these items to the BAP Clerk.
If the notice of appeal is filed before entry of the order being appealed, it is appellant’s duty
to forward to the BAP Clerk a copy of the judgment or order immediately upon entry.


                                    8005-1
                     TRANSFER OF APPEAL TO DISTRICT COURT

        The Panel may transfer an appeal to the district court to further the interests of
justice, such as when a timely statement of election has been filed in a related appeal, or
for any other reason the Panel deems appropriate.


                                            8009-1
                                         TRANSCRIPTS

       The excerpts of the record shall include the transcripts necessary for adequate
review in light of the standard of review to be applied to the issues before the Panel. The
Panel is required to consider only those portions of the transcript included in the excerpts
of the record. Parties shall consult local bankruptcy rules with regard to the proper
procedure for ordering transcripts or for indicating that transcripts are not necessary.

                                       Explanatory Note:

               This rule addresses two problems. The first occurs when appellants
       challenge the oral tentative rulings, and/or the oral findings of fact and conclusions
       of law of the bankruptcy court, and do not include sufficient transcripts in the
       excerpts of the record to allow the Panel to properly review the bankruptcy court’s
       decision. If findings of fact and conclusions of law were made orally on the record,
       a transcript of those findings is mandatory. In re McCarthy, 230 B.R. 414, 416 (9th
       Cir. BAP 1999).

               The second problem arises when an appellant challenges a factual finding.
       In order to review a factual finding for clear error, the record should usually include
       the entire transcript and all other relevant evidence considered by the bankruptcy
       court. See In Re Friedman, 126 B.R. 63, 68 (9th Cir. BAP 1991) (failure to provide
       an adequate record may be grounds for affirmance); In re Burkhart, 84 B.R. 658 (9th
       Cir. BAP 1988).

                                                -1-




                     Case 16-33185-pcm7          Doc 997      Filed 06/22/20
                                                                                              (6 of 17)
          Case: 20-1148, Document: 2-2, Filed: 06/19/2020          Page 4 of 14




                                       8010-1
                                 APPELLATE RECORD

        As soon as the statement of issues, designation of record, and any transcripts that
have been designated are filed with bankruptcy court, the clerk of the bankruptcy court
shall transmit to the BAP Clerk a certificate that the record is complete. The record shall
be retained by the clerk of the bankruptcy court. The BAP Clerk may request a copy of the
record from the clerk of the bankruptcy court.


                                     8011(a)-1
                                  COMMUNICATIONS

       All communications to the BAP shall be addressed to the Clerk of the United States
Bankruptcy Appellate Panel of the Ninth Circuit, Richard H. Chambers Court of Appeals
Building, 125 South Grand Avenue, Pasadena, California 91105.


                                        8011(a)-2
                                       FAX FILING

        The BAP does not accept for filing documents transmitted by telephone facsimile
machine (“fax”), except in emergency circumstances. Permission of the BAP Clerk, prior
to the transmittal of the document, is always required.

        Any document transmitted to the BAP by fax must be served on all other parties by
fax or hand delivery, unless another form of service is authorized by the BAP Clerk, and
the method of service shall be expressly stated on the proof of service. Within three days
after the fax transmittal, the filing party shall file a signed original with the BAP.


                                     8013(d)-1
                                EMERGENCY MOTIONS


      (a) Contents. The motion and supporting declaration(s) must set forth the facts
showing the existence and nature of the alleged immediate and irreparable harm.

       (b) Appendix. The emergency motion must be accompanied by an appendix
containing:
             (1)  A conformed copy of the notice of appeal, and
             (2)  A copy of the entered judgment, order or decree from which the

                                            -2-




                   Case 16-33185-pcm7       Doc 997     Filed 06/22/20
                                                                                                 (7 of 17)
          Case: 20-1148, Document: 2-2, Filed: 06/19/2020              Page 5 of 14




                     appeal was taken;
              (3)    If the emergency motion concerns a stay pending appeal, the
                     appendix must also contain:
                            (I) a conformed copy of the court’s order denying or granting
                            the stay and any explanation by the court of its ruling, or a
                            declaration explaining why such a copy is unavailable; and
                            (ii) copies of all papers regarding the stay filed in bankruptcy
                            court.

                                     Explanatory Note:

               When the emergency motion concerns a stay pending appeal, the parties
       are directed to Nken v. Holder, 556 U.S. 418,434 (2009), for standards in granting
       a stay pending appeal.


                                 8013(e)-1
                DELEGATION OF AUTHORITY TO ACT ON MOTIONS


        The BAP judges may delegate to the BAP Clerk authority to act on motions that are
subject to disposition by a single judge pursuant to FRBP 8013(e), upon the condition that
the order entered on the motion does not dispose of the appeal or resolve a motion for stay
pending appeal. The order disposing of the motion is subject to reconsideration by a judge
if a written request for judicial review is received within fourteen (14) days of the entry of
the order.


                                     8015(a)-1
                        BRIEF CERTIFICATION REQUIREMENTS

        (a) Certification as to Interested Parties. To enable the judges of a Panel to
evaluate possible disqualification or recusal, all parties, other than governmental parties,
shall attach to their initial brief, a list of all persons, associations of persons, firms,
partnerships and corporations that have an interest in the outcome of the case. The
certification should be in substantially the following form:




                                              -3-




                    Case 16-33185-pcm7         Doc 997     Filed 06/22/20
                                                                                               (8 of 17)
          Case: 20-1148, Document: 2-2, Filed: 06/19/2020                Page 6 of 14




               Certification Required by BAP Rule 8015(a)-1(a)

              [BAP NUMBER, DEBTOR’S NAME ]

              The undersigned certifies that the following parties have an
              interest in the outcome of this appeal. These representations
              are made to enable judges of the Panel to evaluate possible
              disqualification or recusal [list the names of all such parties and
              identify their connection and interest]:



              Signed                                 Dated


        (b) Certification of Related Cases. The appellant shall attach to the opening brief
a statement of all known related cases and appeals before the United States Court of
Appeals, the United States District Court, or the BAP. A related case is defined as one
which involves substantially the same litigants, substantially the same factual pattern or
legal issues, or arises from a case previously heard by the Panel. The certification should
be in substantially the following form:

               Certification Required by BAP Rule 8015(a)-1(b)

              [BAP NUMBER, DEBTOR’S NAME]

              The undersigned certifies that the following are known related
              cases and appeals [list the case name, court and status of all
              related cases and appeals]:


              Signed                                 Dated


                                      Explanatory Note:

              Failure to comply with the Briefing Rules may result in striking the brief and
       dismissing the appeal, N/S Corp., v. Liberty Mutual Ins. Co., 127 F.3d 1145 (9th Cir.
       1997), or imposing sanctions, In re MacIntyre, 181 B.R. 420, 422 (9th Cir. BAP
       1995), aff’d, 77 F.3d 489 (9th Cir. 1996).

              Briefs and excerpts of the record shall be securely fastened by any
       appropriate means.




                                               -4-




                     Case 16-33185-pcm7         Doc 997      Filed 06/22/20
                                                                                                  (9 of 17)
          Case: 20-1148, Document: 2-2, Filed: 06/19/2020             Page 7 of 14




                                      8018(a)-1
                            BRIEFS - EXTENSIONS OF TIME

       (a) Requirements. A motion for extension of time to file a brief shall be filed within
the time limit for the filing of such brief and shall be accompanied by a proof of service.
The motion shall be supported by a declaration stating:

              (1)    When the brief was initially due;
              (2)    How many extensions of time, if any, have been granted;
              (3)    Reasons why this extension is necessary;
              (4)    The specific amount of time requested; and
              (5)    The position of the opponent(s) with respect to the motion or why the
                     moving party has been unable to obtain a statement of such
                     position(s).

       (b) BAP Clerk Authority. The BAP Clerk is authorized to grant extensions of time
under the direction and guidelines of the Panel.

        (c) Consequences. A brief received after the due date will not be accepted for
filing unless it is accompanied by a motion for an extension of time and the motion is
granted. The Panel has no obligation to consider a late brief. Sanctions may be imposed,
such as the waiver of oral argument, monetary sanctions or dismissal.


                                    8018(a)-2
                      DISMISSAL FOR FAILURE TO PROSECUTE


        When an appellant fails to file an opening brief timely, or otherwise fails to comply
with rules or orders regarding processing the appeal, the BAP Clerk, after notice, may enter
an order dismissing the appeal. The order dismissing the appeal is subject to
reconsideration by the Panel if a written request for judicial review is received within
fourteen (14) days of the entry of the order.


                                    8018(b)-1
                       APPENDIX (EXCERPTS OF THE RECORD)

       (a) Form. Attorneys and all other electronic filers shall file the appendix
electronically. Any party not otherwise required to file electronically shall file the excerpts
of record in paper format.



                                              -5-




                    Case 16-33185-pcm7        Doc 997     Filed 06/22/20
                                                                                               (10 of 17)
           Case: 20-1148, Document: 2-2, Filed: 06/19/2020          Page 8 of 14




       (b) Organization of Appendix.

              (1)    Documents in a paper appendix shall be divided by tabs. Documents
                     in an electronic appendix shall be divided into separate .pdfs.
              (2)    The appendix shall contain a complete table of contents.
                     (i)    For paper appendices, the table of contents shall list the
                     documents and identify both the tab and page number where each
                     document is located. If the appendix has more than one volume, the
                     table of contents shall also identify the volume in which each
                     document is located.
                     (ii)   For electronic appendices, each .pdf shall be labeled so that it
                     is identifiable from the table of contents.

                                   Explanatory Note:

              The Panel generally limits its review to an examination of the excerpts
       of the record as provided by the parties. The Panel is not obligated to
       examine portions of the record not included in the excerpts. See In re Kritt,
       190 B.R. 382, 386-87 (9th Cir. BAP 1995); In re Anderson, 69 B.R. 105, 109
       (9th Cir. BAP 1986).

              The parties are further referred to FRBP 8014(a)(6) and (8) and (b)
       (formerly 8010(a)(1)(D) and (a)(2)) which address the related problem
       created by appellants who do not make explicit references to the parts of the
       record that support their factual allegations and arguments. Opposing parties
       and the court are not obliged to search the entire record unaided for error.
       See Dela Rosa v. Scottsdale Memorial Health Systems, Inc., 136 F.3d 1241
       (9th Cir. 1998); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.
       1991); FRAP Rule 10(b)(2).


                                       8019-1
                                   ORAL ARGUMENT

      The BAP Clerk will provide notice of the time and place of argument. Once the
hearing date is scheduled, a motion for continuance will be granted only under exceptional
circumstances.

      The Panel may determine that oral argument is not needed either sua sponte or on
motion for submission of the appeal on the briefs. If the Panel determines that oral
argument is not needed, it will issue an order to that effect.




                                            -6-




                    Case 16-33185-pcm7       Doc 997    Filed 06/22/20
                                                                                                 (11 of 17)
             Case: 20-1148, Document: 2-2, Filed: 06/19/2020         Page 9 of 14




                                Rule 8019-2
               EN BANC HEARING AND DETERMINATION OF APPEALS

       (a)    EN BANC HEARING AND DISPOSITION AUTHORIZED; NOT FAVORED.
The Panel may hear and dispose of an appeal by sitting en banc as authorized in this rule.
An en banc hearing or decision of an appeal is not favored and ordinarily will not be ordered
unless it appears that it is necessary to secure or maintain uniformity of the Panel’s
decisions including, without limitation, when there is a challenge to an existing precedent
of the Panel.

       (b)     PROCEDURE FOR A PARTY TO REQUEST AN EN BANC HEARING.

               (1) Motion. A party may request that the Panel hear and decide an appeal
       en banc. The request must be made by motion filed with the Clerk and served upon
       the other parties to the appeal (including any party appearing amicus curiae). Such
       motion should be filed and served not later than the date set for the filing of that
       party’s opening brief. If made, the motion must be accompanied by a brief setting
       forth the reasons why an en banc hearing and decision of an appeal is appropriate
       under the standard set forth in subsection (a).

              (2) Response. Any other party to the appeal (including any party appearing
       amicus curiae) may file and serve a response to the motion and brief not later than
       fourteen (14) days after the motion is filed. No reply brief is authorized.

              (3) Page Limit. The motion or response, together with the brief in support
       thereof, must not exceed a combined total of 15 pages.

       (c)     PROCEDURE FOR THE PANEL INITIALLY ASSIGNED TO APPEAL TO
               REQUEST AN EN BANC HEARING.

       Two or more of the judges assigned to hear and decide the merits of an appeal,
       including any pro tem judge, may request that the Panel should hear and decide an
       appeal en banc. The request should be made prior to the disposition of the appeal.

       (d)     PROCEDURE FOR DETERMINING WHETHER APPEAL SHOULD BE
               HEARD EN BANC

              (1) Vote of the Panel. If a timely request for an en banc hearing and
       decision is made under either subsection (b) or (c), the Clerk will promptly poll the
       regular members of the Panel eligible to participate in the disposition of that appeal.

             (2) Affirmative Vote; Minimum Number of Judges Who Must Participate.
       The appeal will be heard (or, as appropriate, reheard) and decided en banc if :


                                             -7-




                     Case 16-33185-pcm7       Doc 997     Filed 06/22/20
                                                                                                    (12 of 17)
            Case: 20-1148, Document: 2-2, Filed: 06/19/2020            Page 10 of 14




                       (a) at least five regular members of the Panel are eligible to
               participate, and do participate, in the vote; or, if less than five members of the
               Panel are eligible to participate in the en banc call, the Chief Judge of the
               Ninth Circuit, after consultation with the Presiding Judge, shall designate such
               pro tem judges as may be necessary to bring the number of the judges
               considering the en banc call to five, and all five judges vote; and

                      (b) a majority of the judges polled vote in favor of the request.

              (3) Negative Vote. If a timely request for an en banc hearing and decision
      is made under subsection (b) or (c), and no affirmative vote as required by paragraph
      (2) is obtained within fourteen (14) days of the initial polling, the matter will not be
      heard en banc.

      (e)      PROCEDURE AFTER REQUEST AND VOTE.

             (1) Constituting the En Banc Panel. If the Panel votes to hear and decide
      a matter en banc, the en banc panel shall consist of all members of the Panel eligible
      to participate in the appeal's disposition, but in no event may an en banc panel
      consist of fewer than five judges. If fewer than five members of the Panel are eligible
      to participate in the en banc hearing, the Chief Judge of the Ninth Circuit, after
      consultation with the Presiding Judge, shall designate such pro tem judges as may
      be necessary to bring the membership of the en banc panel to five.

             (2) Order Regarding Vote; Procedure Thereafter. The Presiding Judge of
      the Panel shall promptly cause an order to be entered that is consistent with the
      results of any vote taken in accordance with subsection (d), and with the actions
      required by subsection (e). Thereafter, the Clerk, in consultation with the Presiding
      Judge, will take such actions as are necessary or appropriate to carry out such order.


                                      Rule 8024-1
                                 DISPOSITION OF APPEAL

     (a) DISPOSITION. The Panel will dispose of all appeals by entry of an Opinion,
Memorandum or Order.

      (b) DESIGNATION.

               (1) Opinion. A disposition of an appeal may be designated as an Opinion if
      it:

                      (A ) Establishes, alters, modifies or clarifies a rule of law;


                                               -8-




                      Case 16-33185-pcm7        Doc 997     Filed 06/22/20
                                                                                         (13 of 17)
   Case: 20-1148, Document: 2-2, Filed: 06/19/2020           Page 11 of 14




              (B) Calls attention to a rule of law which appears to have been
              generally overlooked;

              (C) Criticizes existing law; or

              (D) Involves a legal or factual issue of unique interest or substantial
              public importance.

      (2) Memorandum or Order. A disposition of an appeal not designated as an
Opinion will be designated as either a Memorandum or an Order.

       (3) Manner of Designation. A disposition shall be designated an Opinion if:

              (A) two of the three judges assigned to hear and dispose of the
              appeal, including the author of the disposition, agree that the
              disposition shall be designated an Opinion at the time such disposition
              is filed with the Clerk, or within 28 days thereof; or

              (B) an interested party, or any member of the Panel, requests, in
              writing, that a Memorandum or Order be redesignated as an Opinion,
              and that it be published. The request must be received no later than
              28 days after the filing of the Memorandum or Order and must state
              concisely the reasons for publication. The judges assigned to hear and
              dispose of the appeal shall vote on whether to change the initial
              designation and, if two of the three judges assigned to hear and
              dispose of the appeal, including the author of the disposition, agree
              that the disposition shall be designated an Opinion.

(c) CITATION AND EFFECT.

        (1) Opinions. Opinions shall be published. They shall bind the Panel as
precedent unless they are modified or reversed in an Opinion issued by the Panel
sitting en banc, or unless they no longer are precedent due to changes in the law,
whether by act of Congress or by decision of the Ninth Circuit Court of Appeals or the
Supreme Court.

     (2) Memoranda and Orders. Except as provided in subsection (d),
Memoranda and Orders will not be published, and shall have no precedential value.

(d) PUBLICATION.

      (1) Opinions. If the disposition is to be published, the BAP Clerk will release
a copy to recognized channels for dissemination to the public.

       (2) Orders. An Order may be designated for publication if so designated by

                                      -9-




              Case 16-33185-pcm7       Doc 997    Filed 06/22/20
                                                                                                (14 of 17)
          Case: 20-1148, Document: 2-2, Filed: 06/19/2020             Page 12 of 14




      the process provided in subsection (b)(3), with the following changes: (I) only two
      judges, one of whom is the author of the Order, need to agree as to publication; and
      (ii) the Order shall be treated as if it were a disposition of the appeal for all other
      purposes of applying that subsection. When so published, the Order may be used
      for any purpose for which an Opinion may be used. Upon designation as published,
      the BAP Clerk will release a copy to recognized channels for dissemination to the
      public.


                                      8026-1
                             SILENCE OF LOCAL RULES

       In cases where Part VIII of the Federal Rules of Bankruptcy Procedure and these
rules are silent as to a particular matter of practice, a Panel may apply the Rules of the
United States Court of Appeals for the Ninth Circuit and the Federal Rules of Appellate
Procedure.


                                       8026-2
                                 CITATION TO RULES


      These rules shall be cited as: “9th Cir. BAP R.            .”


                                       Rule 9001-1
                                      DEFINITIONS

       (a)   The words "BAP Clerk" as used in these rules mean the Clerk of the United
States Bankruptcy Appellate Panel of the Ninth Circuit.
       (b)   The word "Judge" as used in these rules, unless otherwise designated, means
a member of the United States Bankruptcy Appellate Panel of the Ninth Circuit.
       (c)   The word "Panel" as used in these rules means a panel of the judges of the
United States Bankruptcy Appellate Panel of the Ninth Circuit.
       (d)   The acronym "BAP" as used in these rules means United States Bankruptcy
Appellate Panel of the Ninth Circuit.
       (e)   The acronym “FRBP” as used in these rules means Federal Rules of
Bankruptcy Procedure.
       (f)   The acronym "FRAP" as used in these rules means Federal Rules of Appellate
Procedure.




                                           -10-




                    Case 16-33185-pcm7       Doc 997     Filed 06/22/20
                                                                                                 (15 of 17)
          Case: 20-1148, Document: 2-2, Filed: 06/19/2020            Page 13 of 14




                                    9010-1
                    ATTORNEYS--Duties, Withdrawal, Substitution

      (a) DUTIES. Counsel must ensure that the appeal is perfected on behalf of the
represented party in a manner and within the times prescribed in all applicable rules and
must prosecute the appeal with diligence. Counsel must provide counsel’s name, bar
number, address, and telephone number on all documents filed with the BAP. Changes in
address of counsel or client must be reported to the BAP Clerk in writing.

       (b) ADMISSION. Any attorney admitted to practice before a District Court of the
Ninth Circuit or the Court of Appeals for the Ninth Circuit and who is in good standing before
such court shall be deemed admitted to practice before the BAP. An attorney not so
admitted may apply to the BAP for permission to appear in a particular appeal.

      (c) WITHDRAWAL AND SUBSTITUTION. No attorney who has appeared in an
appeal before the BAP may withdraw without either:

              (1)    Filing and serving a Notice of Substitution of Attorney. The notice shall
              contain substitute counsel’s name, bar number, address, telephone number
              and signature; or

              (2)    Obtaining an order of the BAP allowing the attorney to withdraw. The
              BAP may grant such an order if an attorney files and serves on opposing
              counsel and the attorney’s client a motion to withdraw as counsel. Any motion
              to withdraw shall include the client’s current address and telephone number.

       (d) NOTICE OF APPEARANCE. Immediately upon undertaking the representation,
any attorney who represents a party in an appeal, and who is not identified in either the
notice of appeal or a notice of substitution of attorney, shall file and serve a notice of
appearance containing counsel’s name, bar number, address, telephone number and
electronic mail address.


                                         9010-2
                                     PRO SE PARTIES


        Parties unrepresented by counsel and appearing before the Panel are considered to
be “pro se parties” representing themselves. Only individuals are permitted to appear pro
se. Pro se parties must ensure their appeal is perfected in a manner and within the time
limits prescribed in all applicable rules and must prosecute the appeal with diligence.
Changes in address must be reported to the BAP Clerk in writing.



                                             -11-




                     Case 16-33185-pcm7       Doc 997     Filed 06/22/20
                                                                                       (16 of 17)
   Case: 20-1148, Document: 2-2, Filed: 06/19/2020               Page 14 of 14




                               Explanatory Note:

        See In re Rainbow Magazine, Inc., 77 F.3d 278 (9th Cir. 1996); In re Eisen,
14 F.3d 469, 471 (9th Cir. 1994). Corporations, partnerships and associations are
not permitted to appear in federal court except through a licensed attorney. Rowland
v. California Men’s Colony, 506 U.S. 194 (1993); In re America West Airlines, Inc.,
40 F.3d 1058 (9th Cir. 1994).




                                       -12-




              Case 16-33185-pcm7         Doc 997      Filed 06/22/20
                                                                                                                (17 of 17)
                 Case: 20-1148, Document: 2-3, Filed: 06/19/2020                     Page 1 of 1




                             U.S. Bankruptcy Appellate Panel
                                    of the Ninth Circuit
                                125 South Grand Avenue, Pasadena, California 91105
                                                  (626) 229-7220


To: Clerk, Bankruptcy Court
Debtor(s): PETER SZANTO
BAP No.: OR-20-1148
Bk. Ct. No.: 16-33185-PCM7                            ADV. NO.:

INTERNAL Bk. Ct. NO.: ***


The Bankruptcy Appellate Panel has received and docketed the notice of appeal referenced in the attached
transmittal. The BAP case number is indicated above for your information.

If completion of the record has been delayed, please advise us as to the cause of the delay by completing the
following checklist and sending a copy of this letter back to us:

IF THE RECORD ON APPEAL IS COMPLETE, PLEASE SEND THE CERTIFICATE OF READINESS

Susan M Spraul, BAP Clerk

By: Patti Ippolito, Deputy Clerk
Date: June 19, 2020

  A) REASONS WHY THE RECORD HAS NOT BEEN COMPLETED. THE FOLLOWING ITEMS HAVE NOT
BEEN FILED:

         [   ]   No Filing Fees paid
         [   ]   No Designation of Record
         [   ]   No Statement of Issues
         [   ]   No Notice Regarding the Transcript
         [   ]   No Reporter's Transcript(s)

                   Rep orter name:__________________________________
                   p hone:________________________________
                   Ju dge:__________________________________________
                   Transcript date(s):_____________________________

         []      No Transcript Fees paid
         []      Extension of Time Granted to Reporter:
                 New deadline:___________________________________
         []      Other:__________________________________________

  B) DEPUTY CLERK PROCESSING THIS APPEAL

             1. Name:_________________________________________________
             2. Phone:________________________________________________
             3. Date:_________________________________________________




                            Case 16-33185-pcm7          Doc 997        Filed 06/22/20
